DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/01/2021 is noted by the Examiner.
Drawings
The drawings are objected to because:
It is unclear how Fig. 1 corresponds with Fig. 3, 4A and 4B and from which viewpoint the drawing is viewed from. Its further unclear how Fig. 5 corresponds with Fig. 1 and what perspective the drawing is viewed from. In addition, Fig.5 is missing an overall arrow to help clarify some of the above concerns. The above issues should be addressed, to fully understand the relationship between the elements as described in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [herein after Lee] (US 2019/0391058) in view of Allan (US 5,574,227).

    PNG
    media_image1.png
    532
    626
    media_image1.png
    Greyscale
Regarding claim 1, Lee discloses a hinged device testing system, comprising: a first plate (11) comprising a first surface (surface of 11) configured to hold stationary a first side of a hinged device under test (Fig. 7); a second plate (13) comprising a second surface (surface of 13) configured to hold a second side of the hinged device under test (Fig. 7); a first cam (41) follower coupled to the second plate (13); a first drive arm (39) configured to move the first cam follower (41) to cause the second plate (13) to rotate about a hinge pivot axis of the hinged device under test; an actuator “the pivoting axle 37 receives torque transmitted from the outside” configured to rotate the drive arm (¶0046 , lines 1-5).
Lee fails to explicitly discloses a load cell configured to measure loads on the first plate while the actuator moves the second plate. 
Allan discloses a load cell (3) configured to measure loads on the first plate (2) while the actuator moves the second plate (4, Col. 3, lines 65 TO Col.4, line 2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 2, Lee further discloses the first plate (11) and the second plate (13) are configured to position the hinge (35) of the hinged device (31) under test based on a pivot axis of the drive arm (39).
Regarding claim 3, Lee further discloses the drive arm (39) comprises a slot (39a) extending radially from a pivot axis of the drive arm (Fig. 4), and the slot is configured to guide the cam follower (41) as the drive arm (39) is rotated.
Regarding claim 4, Lee further discloses the slot (39a) being configured to permit the cam follower (41) to move freely along the slot (39a) as the drive arm (39) is rotated (Fig. 6).
Regarding claim 5, Lee further discloses the second plate (13) being configured to attach the cam follower (41) at multiple positions on the second plate (Figs. 6 TO Fig. 7).
Regarding claim 6, Lee further discloses a translation linkage (33) configured to limit a movement of the first plate (11) in directions other than a direction in which the pivoting axle is configured to measure loads (Fig. 6).
Lee fails to explicitly discloses a load cell.
Allan discloses a load cell (3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 7, Lee further discloses the translation linkage (33) being configured to limit movement of the first plate (11) in directions parallel to the plane of the first surface and permit loads to be transferred from the first plate (11) to the pivoting axle in a direction perpendicular to the plane of the first surface (Fig. 7).
Lee fails to explicitly discloses a load cell.
Allan discloses a load cell (3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 8, Lee further discloses the translation linkage (33) comprises: a frame (43) that is fixed with respect to the pivoting axle (37); and a first four-bar linkage (13a) coupled to the frame (33) and the first plate (11).
Lee fails to explicitly discloses a load cell.
Allan discloses a load cell (3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 9, Lee further discloses the translation linkage (33) further comprises a second four-bar linkage (13b) coupled to the frame (33) and the first plate (11).
Regarding claim 10, Lee further discloses the translation linkage (33) comprises a flexure (39b) configured to support the first plate (11) and to permit transfer of load from the hinged device under test to the pivoting axle.
Lee fails to explicitly discloses a load cell.
Allan discloses a load cell (3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 11, Lee further discloses an actuator (37) to move the second plate (13) in a first direction to fold the hinged device (31) under test or in a second direction to unfold the hinged device under test (Fig. 7).
Lee fails to explicitly discloses circuitry. 
Allan discloses a load cell circuitry (Col. 3, lines 48-53; Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of hinged device testing system, to modify Lee, to include a load cell as taught by Allan, for the benefit of providing a device which can measure the force required to bend the sample, to accurately obtain the maximum force required for the hinged device to fold the sample.
Regarding claim 12, Lee further discloses a hinge support plate (43) configured to hold a first side of the hinge (35) separately from the first plate (11).
Regarding claim 13, Lee further discloses the second plate (13) being configured to hold the second side of the hinge (35), such that the hinge (35) controls a folding path of the hinged device under test (31) as the actuator (37) moves the second plate (13).
Regarding claim 14, Lee further discloses wherein the hinge support plate (43), the second plate (13), the first plate (11), the drive arm (39), and the cam follower (41) are configured to limit forces on the pivotal axle to forces of the hinged device under test (31) during folding and unfolding without forces created by the hinge during the folding and unfolding (Fig. 6 & Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855